Allowability Notice
Notice of Pre-AIA  or AIA  Status
The present application application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in telephonic interviews, dated 09/06/2021 with Applicant Attorney Mr. Kurt M. Berger. An e-mail with proposed amendment was received from Mr. Kurt M. Berger on 09/09/2021 (attachment enclosed).
The claims have been amended as (Underline shows what is amended and strikethrough shows what is deleted): 
1.  An image projection device, comprising:
processing circuitry configured to 
	compute a functional state of one or more devices included in the image projection device based on sensor information acquired from one or more sensors,
	determine whether or not maintenance of any of the devices is necessary based on the computed functional state of the devices, and
the processing circuitry determines that maintenance is necessary, 
wherein the processing circuitry is further configured to
	determine the functional state before implementing maintenance of those devices for which the processing circuitry determines that maintenance is necessary, and determine a predicted functional state that would result if the maintenance is implemented, and
	present, to the user, the determined functional state before implementing maintenance, and the determined predicted functional state that would result if the maintenance is implemented,
wherein the processing circuitry is further configured to display a first predicted lifetime if the maintenance is not performed, together with a second predicted lifetime if the maintenance is performed.

2.  The image projection device according to claim 1, wherein the processing circuitry is further configured to present the functional state of those devices for which the processing circuitry determines that maintenance is necessary.

3.    The image projection device according to claim 1, wherein the processing circuitry is further configured to present an effect to be produced by implementing maintenance of those devices for which the processing circuitry determines that maintenance is necessary.

5.    The image projection device according to claim 1, wherein the processing circuitry is further configured to cause an image obtained by imaging those devices for which the processing circuitry determines that maintenance is necessary to be presented.

8.  The image projection device according to claim 1, wherein the processing circuitry is further configured to 
compute the functional state of the devices based on the sensor information acquired, after the guidance information is notified, and
determine whether or not maintenance has been implemented based on the functional state of the devices after the guidance information is notified, and when the processing circuitry determines that maintenance has not been implemented, determine that the image projection device is driven in a driving mode of reducing an actuation load.

9.  The image projection device according to claim 1, wherein the processing circuitry is further configured to 
compute the functional state of the devices based on the sensor information acquired after the guidance information is notified,
determine whether or not maintenance has been implemented based on the functional state of the devices after the guidance information is notified, and when the processing circuitry determines that maintenance has been implemented, compute the functional state of the devices after implementing maintenance, and
cause the functional state of the devices after implementing maintenance to be notified.

12.  An information processing method, comprising:
computing, by processing circuitry, a functional state of one or more devices included in an image projection device based on sensor information acquired from one or more sensors;
determining, by the processing circuitry, whether or not maintenance of any of the devices is necessary based on the functional state of the devices; and
presenting, by the processing circuitry, guidance information that prompts for implementation of maintenance of the devices to a user when the processing circuitry determines that maintenance is necessary, wherein the method further includes
	determining the functional state before implementing maintenance of those devices for which the processing circuitry determines that maintenance is necessary, and determining a predicted functional state that would result if the maintenance is implemented, 
	presenting, to the user, the determined functional state before implementing maintenance, and the determined predicted functional state that would result if the maintenance is implemented, and
displaying a first predicted lifetime if the maintenance is not performed, together with a second predicted lifetime if the maintenance is performed.

13.  (Cancelled)  
 
Allowable Subject Matter
The claims 1-12 are allowed.  Specifically, the independent Claims 1 and 12 are allowed over the prior art. The dependent Claims are also allowed due to its dependencies to said independent Claims. Regarding Claim 13 (cancelled)

Reasons for allowance
Regarding prior art, Claims 1 and 129. Though the prior arts teach , 
a) Maeda et al. (US 2012/0133869) discloses an image projecting unit of a projector includes a light source; a polarization control element which controls a polarization direction of light emitted from the light source; and a projecting unit which projects the image light that passed through the optical modulation element. The control unit detects a deterioration state of the polarization control element based on the projected image which is taken by an image-taking unit when a test image representing a single color throughout a screen is projected.
The prior arts fail (see PTO 892) to further teach or suggest a combination, specifically
 Claims 1  and 12:  “present the determined functional state before implementing maintenance, and the determined predicted functional state that would result if the maintenance is implemented, display a first predicted lifetime if the maintenance is not performed, together with a second predicted lifetime if the maintenance is performed.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD K ISLAM whose telephone number is (571)270-0328.  The examiner can normally be reached on M-F 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHAMMAD K ISLAM/Primary Examiner, Art Unit 2864